DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
35 USC § 112, 6th Paragraph
The claim limitation "air diffusing structure" has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, because it uses a non-structural term "structure" coupled with functional language "air diffusing" without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, this claim limitation will be interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph limitation: The corresponding structure is described as a protrusion that cooperates with a ridge or groove in a sidewall of the insert.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AlA), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 10, 11, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0183716 to Oosterling in view of US 8,299,404 to Van Der Weij.
Regarding claim 1, 12, and 13 Oosterling discloses a housing (18) defining a hollow chamber (Fig. 1), a first lid (21) that is movable between opened and closed positions (coupled and uncoupled [0009]), the lid including a heating element (23) and fan (24) in the lid (21) (Fig. 1). 
Oosterling does not disclose a food container with a continuous bottom surface, an insert with an aperture lower surface, and an air diffusing structure.
However, Van Der Weij discloses a housing (1) defining a hollow chamber (inside of 1), a food container (4) with a hollow interior (Fig. 1) and a continuous bottom surface (below 11) without apertures (Fig. 1), an insert (3, 5) with an apertured lower surface and an opening at an upper surface (near 6, Fig. 1), an air diffusing structure (11) below the lower surface of the insert (Fig. 1), and a heating source (10) in a housing (Figs. 1 and 4). 
The advantage of utilizing a food container without apertures, an insert with apertures on a lower surface, and an air diffusing structure below the insert is to direct air flow essentially upwards into the chamber and reach all sides of the food for effective heating (Van Der Weij, col. 1, ln. 59-62 and col. 2, ln. 49-54). Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Oosterling by utilizing a food container without apertures, an insert with apertures on a lower surface, and an air diffusing structure below the insert as in Van Der Weij in the system of Oosterling in order to direct air flow essentially upwards into the chamber and reach all sides of the food for effective heating, and thereby assist in cooking food faster and more evenly.
Regarding claims 5, 6, 9, and 11 Oosterling further discloses that the first lid abuts the housing at an entire upper surface when the lid is in a closed position (Fig.1); Van Der Weij also discloses the housing configured to surround the food container around an entirety of at least a portion thereof (Fig. 1); Van Der Weij further discloses that the air diffusing structure (11) spaces the insert from the bottom surface of the container (Fig. 1); Oosterling further discloses that the lid is movably attached to a housing and can be spaced away from or contact the housing [0009]. 
Regarding claim 10 Van Der Weij further discloses a curved shape of the container (Fig. 4). Additionally, applicant does not state that a dome shape is critical and that the particular shape provides an advantage is used for particular purpose or solves a stated problem. Therefore, the change in shape is obvious as a matter of design choice. (MPEP 2144, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claims 15 and 16 Van Der Weij further discloses a ridge and a groove formed in a sidewall (3’, 3’’) of the insert, and protrusions on the air diffusing structure that can cooperate with the ridge or groove (as in the figures below).

    PNG
    media_image1.png
    536
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    538
    601
    media_image2.png
    Greyscale


Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oosterling/Van Der Weij in view of US 6,450,361 to Mendelson.
Regarding claims 2, 3, and 4 Oosterling/Van Der Weij does not disclose a second lid.
However, Mendelson discloses a pressure cooker with two pivotable lids (5, 9) with one pressurizable and one not pressurizable (col. 5, ln. 34-50).
The advantage of utilizing multiple pivotable lids with one pressurizable and one not pressurizable is to operate the device in a pressure cooking or reheat/simmering modes with corresponding lid(s). Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Oosterling/Van Der Weij by utilizing the multiple pivotable lids with one pressurizable and one not pressurizable as in Mendelson in order to operate the device in a pressure cooking or reheat/simmering modes with corresponding lid(s). The lids would abut the respective surfaces entireties in the combination. 
Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oosterling/Van Der Weij in view of US 2009/0152258 to Schandel.
Regarding claims 2, 3, and 4 Oosterling/Van Der Weij does not disclose a second lid.
However, Schandel discloses a cooking appliance with two removable lids (16, 40) [0018, 0019].
The advantage of utilizing multiple removable lids is to contain food with the inner lid and contain heat with the outer insulated lid. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Oosterling/Van Der Weij by utilizing the multiple removable lids as in Schandel in order to contain food with the inner lid and contain heat with the outer insulated lid. The lids would abut the respective surfaces entireties in the combination.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oosterling/Van Der Weij in view of US 2014/0044851 to Kennedy.
Regarding claim 10 Oosterling/Van Der Weij does not disclose a domed surface across the lower surface of the container.
However, Kennedy discloses a container with a domed lower surface (Fig. 1) [0019].
The advantage of utilizing a domed surface is to aid in heat distribution and resist warping. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Oosterling/Van Der Weij by utilizing the surface as in Kennedy in order to aid in heat distribution and resist warping.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oosterling/Van Der Weij in view of US 4,164,174 to Wallsten.
Regarding claim 14 Oosterling/Van Der Weij does not disclose two handles on the insert.
However, Wallsten discloses two handles (39) on an insert (col. 7, ln. 37-43).
The advantage of handles on an insert is to facilitate moving and using the insert. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Oosterling/Van Der Weij by utilizing two handles on the insert in order to facilitate moving and using the insert.
Response to Arguments
Applicant argues “air diffusing structure” should not be interpreted under 35 U.S.C. § 112(f) and argues that the terms “radiation source”. “detector”. “scanner”, and “controller” provide definite structure to one of ordinary skill in the art. No argument is offered for the only term that is interpreted under 35 U.S.C. § 112(f) (ie. “air diffusing structure”) and as least for this reason and the reasons above “air diffusing structure” is interpreted under 35 U.S.C. § 112(f).
Applicant argues that as Oosterling is already capable of heating food evenly so a person of ordinary skill would not be motivated to modify Oosterling with Van Der Weij. This argument continues to describe Oosterling’s rotation. In the embodiment of Oosterling relied on the pan rotates in the horizontal plane and supports (28) rest on a table through support plate (27) and rotate the pan freely in the horizontal plane. Oosterling makes it clear that any rotation in this embodiment is in the horizontal plane and the device rests on a table with the rotation degrees to the vertical (ie. horizontal) [0031]. For further clarity, the rotation axis is shown as 19 in Fig. 1 (ie. about the vertical and in the horizontal plane). While Oosterling can rotate the pan (18) about the vertical axis and in the horizontal plane, it need not utilize the swinging system frame discussed by applicant and this embodiment is not relied upon. Even if rotation in other directions are required in Oosterling it seems that Oosterling’s rotation(s) is for mixing [0035-0036] and Oosterling does not mention even heating. This relates also to the second argument that Oosterling is incapable of operating in a vertical orientation and the modification would not function as asserted. The examiner respectfully disagrees as Oosterling is capable of operating in a vertical orientation as described above and shown in at least Figs. 1 and 2. Additionally, even if Oosterling requires rotation in other directions there would still be a significant amount of time when the pan of Oosterling is in a vertical or near-vertical orientation (ie. either as shown in at least Figs. 1 and 2, or when the pan approaches and crosses the vertical axis while swinging back and forth). This modification would result in direct air flow essentially upwards (with respect to the pan angle if there is a pan angle with respect to the vertical axis) into the chamber and reach all sides of the food for effective heating, and thereby assist in cooking food faster and more evenly. Van Der Weij discusses this even heating and defines essentially upward (noting that an angle to the vertical will still serve a desired even heating) at col. 1, ln. 63 – col. 2, ln. 5. Therefore, even with the tilting/swinging of Oosterling described by applicant, the modification of the elements of Van Der Weij would serve an important purpose and result in an improvement that Van Der Weij recognizes.
Applicant argues that claims 2-4, claim 10, and claim 14 are allowable as the additional reference(s) applied to these claims do not remedy the alleged issues with regard to claims 1, 5-6, 9-13, and 15-16. As these arguments relied only on the argument with regard to claims 1, 5-6, 9-13, and 15-16, the examiner respectfully disagrees for the reasons given above. 
The rejections are respectfully maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761